919 F.2d 140
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CARLON, INC., Petitioner,v.Connie PORTER, Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
No. 90-3552.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1990.

Before KRUPANSKY, RALPH B. GUY, Jr. and SUHRHEINRICH, Circuit Judges.

ORDER

1
The petitioner, Carlon, Inc., seeks review of a Benefits Review Board (Board) decision that it is liable for the payment of black lung benefits to the claimant pursuant to the transfer provisions of the Black Lung Benefits Act, as amended, 30 U.S.C. Sec. 901 et seq.    The Board's decision that the claimant is entitled to benefits is not challenged.  The respondent, Director of the Office of Workers' Compensation Programs, now concedes that under this Court's decision in Director, OWCP v. Quarto Mining, 901 F.2d 532 (6th Cir.1990), the benefits must be paid by the Black Lung Disability Trust Fund, not the petitioner.  Accordingly, the Director moves for a remand to the Board with instructions to vacate its prior judgment and remand to the deputy commissioner for immediate acknowledgment that liability transfers to the trust fund.  The petitioner responds in support of the motion to remand.


2
It is therefore ORDERED that this case is remanded to the Benefits Review Board which is instructed to vacate its prior decision and remand to the deputy commissioner for immediate acknowledgment that the Black Lung Trust Fund is liable for the payment of benefits in this case.  The Board shall take such action within thirty days of entry of this order.